United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-60302
                         Conference Calendar



ROBERT SAMUEL SCRUGGS,

                                     Plaintiff-Appellant,

versus

JEFF PALMER, Agent of Mississippi Bureau of Narcotics;
MARK MILLS, Agent and Officer, Alcorn County; RON DICKEY,
Ex-Corinth Police Officer; ALCORN COUNTY MISSISSIPPI;
MISSISSIPPI BUREAU OF NARCOTICS,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                       USDC No. 1:04-CV-48
                      --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Robert Samuel Scruggs, Mississippi prisoner #79644, moves

for leave to proceed in forma pauperis (IFP) following the

district court’s certification pursuant to 28 U.S.C. § 1915(a)(3)

that his appeal from the dismissal of his 42 U.S.C. § 1983 action

is taken in bad faith.   Scruggs’s IFP motion is DENIED.      See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 04-60302
                                  -2-

     The district court dismissed Scruggs’s action for failure to

exhaust administrative remedies, pursuant to 42 U.S.C.

§ 1997e(a), and for failure to state a claim because Scruggs’s

claims were barred by Heck v. Humphrey, 512 U.S. 477 (1994).       We

address only whether Scruggs’s claims were barred by Heck.

Scruggs contends essentially that he was deprived of the

opportunity to have his constitutional claims heard in a federal

forum, something he argues habeas corpus proceedings would not

provide him.   He also argues that the state courts should not be

trusted to sit in judgment of the actions of state employees.      He

states that his case does not present federal habeas corpus

issues.

     Scruggs provides conclusory allegations that he was framed

and that false testimony was presented at his trial.    Those

allegations are insufficient to raise a substantive federal

constitutional issue.     See Koch v. Puckett, 907 F.2d 524, 530

(5th Cir. 1990).   Scruggs does not otherwise provide specific

factual allegations or legal arguments regarding whether the

facts and constitutional violations he alleged in the district

court did not fall under Heck.     Scruggs has abandoned those

contentions for appeal.     See In re Municipal Bond Reporting

Antitrust Litigation, 672 F.2d 436, 439 n.6 (5th Cir. 1982).

     The instant appeal is frivolous and is dismissed as such.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.
                           No. 04-60302
                                -3-

     The dismissal of this appeal and the district court’s

dismissal of Scruggs’s complaint for failure to state a claim

count as strikes under the Prison Litigation Reform Act.      See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).      Scruggs

previously obtained a strike when his appeal was dismissed in

Scruggs v. Howie, No. 01-60898 (5th Cir. Apr. 9, 2002)

(unpublished), and he was cautioned in that opinion that the

accumulation of three strikes would result in the imposition of a

bar under 28 U.S.C. § 1915(g).   Because Scruggs has now

accumulated three strikes under 28 U.S.C. § 1915(g), he is BARRED

from proceeding IFP in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    28 U.S.C. § 1915(g).

     IFP DENIED.   APPEAL DISMISSED.   5TH CIR. R. 42.2.   28 U.S.C.

§ 1915(g) SANCTION IMPOSED.